Response to AFCP 2.0 Request
If further consideration of the amendment is possible in the limited time provided by AFCP 2.0, then the examiner will conduct further search and/or evaluation to determine patentability of the amended claims: If allowable – proceed with allowance; or If not allowable - request interview with applicant.
The request for reconsideration has been considered but does NOT place the application in condition for allowance and an interview after Final action already has been held on 12/02/2021. Therefore, the Examiner provides a response to the arguments asserted in the amendments with AFCP 2.0 pilot program.
At page 13, “applicant challenges that Maattanen PCT is prior art against the present application.” This challenge should be done before or with Final action and it is necessary to create a certain degree of a new Non-Final Office action and therefore, this response can NOT be conducted in the limited time provided by AFCP 2.0. Otherwise, after final amendment submitted with this AFCP 2.0 request will denied and be treated under pre-pilot procedure.

At pages 9-12, the key argument is that any combination of Hwang and Maattanen fail to disclose the feature of “a single Measurement Object (MO) to configure a plurality of Synchronization Signal Block (SSB) measurements to be performed by a UE, the single MO comprising a SSB Frequency field including an Absolute Radio-Frequency Channel Number (AFFCN).” [applicant’s emphasis added].
In reply, the limitations “a single Measurement Object (MO) to configure a plurality of Synchronization Signal Block (SSB) measurements” read on:
¶.[0070] of Hwang discloses “The measurement configuration IE may include measurement object information. The measurement object information is information on an object for which the UE will perform measurement. The measurement object includes at least any one of an intra-frequency measurement object which is an object of intra-cell measurement, an inter-frequency measurement object which is an object of inter-cell  an inter-RAT measurement object which is an object of inter-RAT measurement. For example, the intra-frequency measurement object may indicate a neighbor cell having the same frequency band as the serving cell. The inter-frequency measurement object may indicate a neighbor cell having a frequency band different from the serving cell. The inter-RAT measurement object may indicate a neighbor cell of an RAT different from an RAT of the serving cell [emphasis added].
¶.[0085] of Hwang discloses “In 5G NR, intra-frequency and inter-frequency are defined as follows.
¶.[0086] of Hwang discloses “(1) In terms of RRM measurement based on block (SSB) on which synchronization signal (SS) is transmitted [emphasis added].”
¶.[0087] of Hwang discloses “1) Intra-frequency in terms of SSB-based RRM measurement.”
¶.[0088] of Hwang discloses “When a center frequency of an SSB of a serving cell is the same as a center frequency of an SSB of a neighbor cell, this may be called an intra-frequency relation.”
¶.[0089] of Hwang discloses “When the SSB of the serving cell and the SSB of the neighbor cell have the same subcarrier spacing, this may be called an intra-frequency region.”
¶.[0090] of Hwang discloses “2) Inter-frequency in terms of SSB-based RRM measurement.”
 ¶.[0091] of Hwang discloses “When a center frequency of SSB of a serving cell is different from a center frequency of an SSB of a neighbor cell, this may be called an inter-frequency relation. [0092] When the SSB of the serving cell and the SSB of the neighbor cell have a different subcarrier spacing, this may be called an inter-frequency region.

In other words, a single MO is to configure a plurality of measurements based on SSB on which synchronization signal is transmitted and only deficiency of Hwang is the limitations “the single MO comprising a SSB Frequency field including an Absolute Radio-Frequency Channel Number (ARFCN).”	However, the limitations “the single MO comprising a SSB Frequency field including an Absolute Radio-Frequency Channel Number (ARFCN)” read on:
¶.[0003] of Maattanen discloses “The UE may autonomously find LTE cells based on the carrier frequency information, such as e.g. Evolved Universal Terrestrial Radio Access (E-UTRA) Absolute Radio-Frequency Channel Number (ARFCN), which is given in each Measurement Object (MO) as the PSS/SSS are always transmitted in the center of the carrier frequency” [emphasis added].
¶.[0006] of Maattanen discloses “there is one NR-ARFCN per MO” [emphasis added].

In other words, a single MO includes a single ARFCN value to indicate a center frequency and Therefore, the examiner disagrees respectfully.


/JUNG H PARK/            Primary Examiner, Art Unit 2411